            Case 1:17-cv-12295-IT Document 41 Filed 12/07/18 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

JAMES DICKEY, also known as      *
Players1st Sports Management Group - SMG,
                                 *
                                 *
          Plaintiff,             *
                                 *
     v.                          *                             Civil Action No. 17-cv-12295-IT
                                 *
NATIONAL FOOTBALL LEAGUE,        *
NATIONAL FOOTBALL LEAGUE         *
MANAGEMENT COUNCIL, and NATIONAL *
FOOTBALL LEAGUE PLAYERS          *
ASSOCIATION,                     *
                                 *
          Defendants.            *

                                                ORDER
                                            December 7, 2018

        Plaintiff James Dickey, proceeding pro se, seeks to set aside the court’s Order of

Dismissal [#33]. Pls. Mot. to Amend and Set Aside Order [#35]. Plaintiff provides no grounds

sufficient for this extraordinary relief.

        Plaintiff claims that the court considered a later version of the collective bargaining

agreement while the Plaintiff’s allegations flowed from the earlier 2001 and 2011 versions. This

assertion ignores the actual language of this court’s memorandum and order, where the court, in

addressing the motion to dismiss, relied on the facts as set forth in the Plaintiff’s complaint, and

on the 2011 collective bargaining agreement which was referenced in his complaint. See Mem.

& Order [#32] 2-3, 12-13. 1



1
 A copy of the 2011 agreement was submitted by counsel for Defendants National Football
League and National Football League Management Council, who correctly asserted, without
objection from Plaintiff, that the court may supplement the factual allegations by examining
documents incorporated by reference in the complaint. Defs. Mem. [#17] at 7, n.1; see also Decl.
of Timothy Muncogan ¶ 3 and Exh. 1.
          Case 1:17-cv-12295-IT Document 41 Filed 12/07/18 Page 2 of 2



       Plaintiff’s further arguments amount to no more than rehashing of his Return to NFLPA

Motions to Compel and Dismiss Complaint [#28] and provide no basis for the relief he seeks.

       IT IS SO ORDERED.

Date: December 7, 2018                                    /s/ Indira Talwani
                                                          United States District Judge




                                              2
